ROO GROUP, INC.
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of May 4, 2007, by and among Roo Group, Inc., a Delaware corporation (the
“Company”), and each of the purchasers listed on Exhibit A attached hereto
(collectively, the “Purchasers” and individually, a “Purchaser”).
 
Recitals
 
A. The Company desires to issue and sell to the Purchasers, and the Purchasers
desire to purchase from the Company, up to 10,000,000 units (each, a “Unit”),
each Unit consisting of one share of common stock, par value $0.0001 per share,
of the Company (the “Common Stock”), and a three-tenths of one five-year warrant
to purchase one share of Common Stock, on the terms and subject to the
conditions set forth in this Agreement.
 
B. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).
 
The parties hereto agree as follows:
 
1. Agreement To Purchase And Sell Stock.
 
(a) Authorization. The Company’s Board of Directors has authorized the issuance
and sale, pursuant to the terms and conditions of this Agreement, of up to
10,000,000 Units, consisting of up to 10,000,000 shares of Common Stock (the
“Purchased Shares”) and five-year warrants to purchase up to 3,000,000 shares,
substantially in the form attached hereto as Exhibit B. Each whole warrant
included in the Units shall be exercisable to purchase one share of Common Stock
at $4.50 per share (the “Purchased Warrants” and together with the Purchased
Shares, the “Purchased Securities”).
 
(b) Agreement to Purchase and Sell Securities. On the terms and subject to the
conditions contained in this Agreement, each Purchaser severally agrees to
purchase, and the Company agrees to sell and issue to each Purchaser, at Closing
(as defined below), that number of Units set forth on such Purchaser’s signature
page. The purchase price of each Unit (the “Per Unit Price”) shall be $2.50.
 
(c) Use of Proceeds. The Company intends to apply the net proceeds from the sale
of the Purchased Securities for working capital and general corporate purposes,
as well as for strategic purposes in connection with selected acquisitions that
may be considered in the future to expand its product and service offerings.
 

--------------------------------------------------------------------------------


 
(d) Obligations Several Not Joint. The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
2. Closing. The closing of the purchase and sale of the Purchased Securities
shall take place at the offices of Sichenzia Ross Friedman Ference LLP, 1065
Avenue of the Americas, New York, New York 10018 (the “SRFF Offices”) at 10:00
a.m. Eastern time on May 4, 2007, or at such other time and place as the Company
and Purchasers representing a majority of the Units to be purchased mutually
agree upon (which time and place are referred to in this Agreement as the
“Closing”). At the Closing, the Company shall, against delivery of payment for
the Purchased Securities by wire transfer of immediately available funds in
accordance with the Company’s instructions, (a) authorize its transfer agent to
issue to each Purchaser one or more stock certificates (the “Certificates”)
registered in the name of each Purchaser (or in such nominee name(s) as
designated by such Purchaser in the Stock Certificate Questionnaire (attached
hereto as Appendix I) (the “Stock Certificate Questionnaire”), representing the
appropriate number of Purchased Shares based on the number of Units to be
purchased by such Purchaser as set forth on such Purchaser’s signature page, and
bearing the legend set forth in Section 4(j) herein and (b) issue the
appropriate number of Purchased Warrants based on the number of Units to be
purchased by such Purchaser as set forth on such Purchaser’s signature page.
Closing documents may be delivered by facsimile with original signature pages
sent by overnight courier. The date of the Closing is referred to herein as the
“Closing Date.”
 
3. Representations and Warranties of The Company. The Company hereby represents
and warrants to each Purchaser that the statements in this Section 3 are true
and correct:
 
(a) Organization, Good Standing and Qualification. The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it was formed. Each of the
Company and its Subsidiaries has all corporate power and authority required to
carry on its business as presently conducted and as described in the SEC
Documents (as described below), and the Company has all corporate power and
authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. As used in this Agreement “Subsidiaries” means any
entity in which the Company owns, directly or indirectly, 100% of the capital
stock. Further, as used in this Agreement, “Material Adverse Effect” means a
material adverse effect on, or a material adverse change in, or a group of such
effects on or changes in, the business, operations, condition, financial or
otherwise, results of operations, prospects, assets or liabilities of the
Company and its subsidiaries, taken as a whole.
 
-2-

--------------------------------------------------------------------------------


 
(b) Capitalization. The capitalization of the Company, without listing the
Purchased Securities to be purchased pursuant to this Agreement, is as follows:
 
(i) The authorized capital stock of the Company consists of 500,000,000 shares
of Common Stock, par value $0.0001 per share, and 10,000,000 shares of preferred
stock, par value $0.0001 per share (“Preferred Stock”), of which 10,000,000
shares of Preferred Stock have been designated as Series A Preferred Stock.
 
(ii) As of May 4, 2007, the issued and outstanding capital stock of the Company
consisted of 28,107,593 shares of Common Stock and 10,000,000 shares of Series A
Preferred Stock. The shares of issued and outstanding capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights. All such shares have been
issued in compliance with applicable securities laws.
 
(iii) As of May 4, 2007 the Company had (a) 9,405,000 shares of Common Stock
reserved for issuance upon exercise of outstanding options granted under the
Company’s 2004 Stock Option Plan, as amended (the “Option Plan”); (b) 617,500
shares of Common Stock reserved for issuance upon exercise of options not
granted under the Option Plan; and (c) 7,157,239 shares of Common Stock reserved
for issuance upon exercise of outstanding warrants.
 
(iv) As of May 4, 2007, the Company had 2,595,000 shares of Common Stock
available for future grant under the Option Plan.
 
With the exception of the foregoing in this Section 3(b) and except as set forth
in the Disclosure Letter attached hereto as Exhibit B (the “Disclosure Letter”),
there are no outstanding subscriptions, options, warrants, convertible or
exchangeable securities or other rights granted to or by the Company to purchase
shares of Common Stock or other securities of the Company and there are no
commitments, plans or arrangements to issue any shares of Common Stock or any
security convertible into or exchangeable for Common Stock. Except as set forth
in Disclosure Letter, (A) no securities of the Company are entitled to
preemptive or similar rights, and no person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement; and (B) the issue and sale of
the Purchased Securities will not obligate the Company to issue shares of Common
Stock or other securities to any person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(c) Subsidiaries. Except as set forth in the Disclosure Letter, (i) the Company
does not have any subsidiaries, and, does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity; (ii) the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 
-3-

--------------------------------------------------------------------------------


 
(d) Due Authorization. All corporate actions on the part of the Company
necessary for the authorization, execution, delivery of, and the performance of
all obligations of the Company under this Agreement and the authorization,
issuance, reservation for issuance and delivery of all of the Purchased
Securities being sold under this Agreement have been taken, no further consent
or authorization of the Company or the Board of Directors or its stockholders is
required, and this Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except (i) as may be limited by (A) applicable bankruptcy, insolvency,
reorganization or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (B) the effect of rules of
law governing the availability of equitable remedies and (ii) as rights to
indemnity or contribution may be limited under federal or state securities laws
or by principles of public policy thereunder.
 
(e) Valid Issuance of Purchased Securities.
 
(i) Purchased Shares. The Purchased Shares will be, upon payment therefor by the
Purchasers in accordance with this Agreement, duly authorized, validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, encumbrances
with respect to the issuance of such Purchased Shares and will not be subject to
any pre-emptive rights or similar rights.
 
(ii) Purchased Warrants. The Purchased Warrants will be, upon payment therefor
by the Purchasers in accordance with this Agreement, duly authorized and validly
issued, free from all taxes, liens, claims, encumbrances with respect to the
issuance of such Purchased Warrants and will not be subject to any pre-emptive
rights or similar rights.
 
(iii) Underlying Shares of Common Stock. The issuance of the shares of Common
Stock issued or issuable from time to time upon the exercise of the Purchased
Warrants (the “Underlying Shares”) will be, and at all times prior to such
exercise, will have been, duly authorized, duly reserved for issuance upon such
exercise and payment of the exercise price of the Purchased Warrants, and will
be, upon such exercise and payment, validly issued, fully paid and
non-assessable free from all taxes, liens, claim, encumbrances with respect to
the issuance of such shares and will not be subject to any pre-emptive rights or
similar rights. The Purchased Shares and the Underlying Shares are sometimes
referred to herein as the Securities.
 
(iv) Compliance with Securities Laws. Subject to the accuracy of the
representations made by the Purchasers in Section 4 hereof, the Purchased
Securities (assuming no unlawful redistribution of the Purchased Securities by
the Purchasers or other parties as of the date hereof) will be issued to the
Purchasers in compliance with applicable exemptions from (A) the registration
and prospectus delivery requirements of the Securities Act and (B) the
registration and qualification requirements of all applicable securities laws of
the states of the United States.
 
-4-

--------------------------------------------------------------------------------


 
(f) Consents and Approvals. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
or any other person on the part of the Company is required in connection with
the issuance of the Purchased Securities to the Purchasers, or the consummation
of the other transactions contemplated by this Agreement, except (i) such
filings as have been made prior to the date hereof and (ii) such additional
post-Closing filings as may be required to comply with applicable state and
federal securities laws.
 
(g) Non-Contravention. The execution, delivery and performance of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby (including issuance of the Purchased Securities and
Underlying Shares), do not, and will not in the case of the Underlying Shares:
(i) contravene or conflict with the Certificate of Incorporation of the Company,
as amended to date (the “Certificate of Incorporation”), or the Bylaws of the
Company, as amended to date (the “Bylaws”) or the organizational documents of
any Subsidiary; (ii) constitute a violation of any provision of any federal,
state, local or foreign law, rule, regulation, order or decree applicable to the
Company; or (iii) constitute a default (or an event that with notice or lapse of
time or both would become a default) or require any consent under, give rise to
any right of termination, cancellation or acceleration of, or to a loss of any
material benefit to which the Company is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company under, any material contract to which the Company is a party or any
material permit, license or similar right relating to the Company or by which
the Company may be bound or affected.
 
(h) Litigation. Except as set forth in the Disclosure Letter, there is no
action, suit, proceeding, claim, arbitration or investigation (“Action”) pending
or, to the Company’s knowledge, threatened in writing: (i) against the Company
or any of its Subsidiaries, their respective activities, properties or assets,
or any officer, director or employee of the Company or any of its Subsidiaries
in connection with such officer’s, director’s or employee’s relationship with,
or actions taken on behalf of, the Company or any of its Subsidiaries, that is
reasonably likely to have a Material Adverse Effect; or (ii) that seeks to
prevent, enjoin, alter, challenge or delay the transactions contemplated by this
Agreement (including the issuance of the Purchased Securities). Neither the
Company nor any of its Subsidiaries is a party to or subject to the provisions
of, any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality. No Action is currently pending nor does the Company
or any of its Subsidiaries intend to initiate any Action that is reasonably
likely to have a Material Adverse Effect.
 
(i) Compliance. The Company is not in violation or default of any provisions of
the Certificate of Incorporation or the Bylaws and none of the Company’s
Subsidiaries is in violation nor default of any provisions of their respective
organizational documents. The Company and each of its Subsidiaries has complied
and is currently in compliance with all applicable statutes, laws, rules,
regulations and orders of the United States of America and all states thereof,
foreign countries and other governmental bodies and agencies having jurisdiction
over the Company’s or each subsidiary’s respective businesses or properties,
except for any instance of non-compliance that has not had, and would not
reasonably be expected to have, a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or any subsidiary under), nor has
the Company or any Subsidiary received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), except as does not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
-5-

--------------------------------------------------------------------------------


 
(j) Material Non-Public Information. The Company has not provided to the
Purchasers any material non-public information other than information related to
the transactions contemplated by this Agreement, all of which information
related to the transactions contemplated hereby shall be disclosed by the
Company pursuant to Section 8(m) hereof. The Company understands and confirms
that each Purchaser shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
(k) SEC Documents.
 
(i) Reports. Except as set forth in the Disclosure Letter, the Company has filed
in a timely manner all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder. The Company has made available to
the Purchasers prior to the date hereof copies of its Annual Report on Form
10-KSB for the fiscal year ended December 31, 2006 (the “Form 10-KSB”), and any
Current Report on Form 8-K for events occurring since December 31, 2006 (“Forms
8-K”) filed by the Company with the SEC (the Form 10-KSB and the Forms 8-K are
collectively referred to herein as the “SEC Documents”). Each of the SEC
Documents, as of the respective dates thereof (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing), did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Each SEC Document, as
it may have been subsequently amended by filings made by the Company with the
SEC prior to the date hereof, complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document. The Company covenants
that the Form 10-QSB for the quarter ended March 31, 2007 will be timely filed
on or before May 21, 2007 and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light if the circumstances in which they were made,
not misleading.
 
-6-

--------------------------------------------------------------------------------


 
(ii) Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002. Such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications. The Company is otherwise in compliance in
all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder by
the SEC. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the SEC’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(iii) Financial Statements. The financial statements of the Company in the SEC
Documents present fairly, in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied, the financial position of
the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified, subject, in the case of unaudited
financial statements for interim periods, to normal year-end audit adjustments.
 
(l) Absence of Certain Changes Since the Balance Sheet Date. Except as set forth
in the Disclosure Letter, since December 31, 2006, the business and operations
of the Company and each of its Subsidiaries have been conducted in the ordinary
course consistent with past practice, and there has not been:
 
(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company or any of its Subsidiaries with
respect to any shares of capital stock of the Company or any of its Subsidiaries
or any repurchase, redemption or other acquisition by the Company or any
subsidiary of the Company of any outstanding shares of the Company’s capital
stock (and the Company has not made any agreements to do any of the foregoing);
 
(ii) any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect;
 
(iii) any waiver by the Company or any of its Subsidiaries of a valuable right
or of a material debt owed to it, except for such waivers, individually and
collectively, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect;
 
-7-

--------------------------------------------------------------------------------


 
(iv) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company or any of its
Subsidiaries or any of its or their respective assets or properties is bound or
subject;
 
(v) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or
 
(vi) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect.
 
(m) Intellectual Property.
 
(i) Except as set forth in the Disclosure Letter, the Company and each of its
Subsidiaries owns or possesses sufficient rights to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, copyrights, information and other proprietary rights and processes
(collectively, “Intellectual Property”), which are necessary to conduct its or
their respective businesses as currently conducted and as described in the SEC
Documents free and clear of all liens, encumbrances and other adverse claims,
except where the failure to own or possess free and clear of all liens,
encumbrances and other adverse claims would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
 
(ii) Neither the Company nor any of its Subsidiaries has received any written
notice of, nor has knowledge of, any infringement of or conflict with rights of
others with respect to any Intellectual Property and neither the Company nor any
of its Subsidiaries has knowledge of any infringement, misappropriation or other
violation of any Intellectual Property by any third party, which, in either
case, either individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.
 
(iii) To the Company’s knowledge, none of the patent rights owned or licensed by
the Company or any of its Subsidiaries are unenforceable or invalid.
 
(iv) Each employee, consultant and contractor of the Company and each of its
Subsidiaries who has had access to the Intellectual Property has executed a
valid and enforceable agreement to maintain the confidentiality of such
Intellectual Property and assigning all rights to the Company or such subsidiary
to any inventions, improvements, discoveries or information relating to the
business of the Company or such subsidiary. The Company is not aware that any of
its or its Subsidiaries’ employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company or such subsidiary or that
would conflict with the Company’s or such subsidiary’s business.
 
(v) Neither the Company nor any of its Subsidiaries is subject to any “open
source” or “copyleft” obligations or otherwise required to make any public
disclosure or general availability of source code either used or developed by
the Company or any of its Subsidiaries.
 
-8-

--------------------------------------------------------------------------------


 
(n) Registration Rights. Except as provided in Section 5 herein and except as
set forth in the Disclosure Letter, the Company is not currently subject to any
agreement providing any person or entity any rights (including piggyback
registration rights) to have any securities of the Company registered with the
SEC or registered or qualified with any other governmental authority.
 
(o) Title to Property and Assets. Except as set forth in the Disclosure Letter,
the properties and assets of the Company and its Subsidiaries are owned by the
Company and its Subsidiaries free and clear of all mortgages, deeds of trust,
liens, charges, encumbrances and security interests except for (i) statutory
liens for the payment of current taxes that are not yet delinquent and (ii)
liens, encumbrances and security interests that arise in the ordinary course of
business and do not in any material respect affect the properties and assets of
the Company. With respect to the property and assets it leases, the Company is
in compliance with such leases in all material respects.
 
(p) Taxes. The Company and each of its Subsidiaries has filed or has valid
extensions of the time to file all necessary federal, state, and foreign income
and franchise tax returns due prior to the date hereof and has paid or accrued
all taxes shown as due thereon, and the Company has no knowledge of any material
tax deficiency that has been or might be asserted or threatened against it or
any of its Subsidiaries.
 
(q) Insurance. The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is prudent and adequate
for its business and which is at least as extensive as is customary for other
companies in the Company’s industry, all of which insurance is in full force and
effect.
 
(r) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any of its Subsidiaries. No executive officer, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.
 
(s) Internal Accounting Controls. The Company and its Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
-9-

--------------------------------------------------------------------------------


 
(t) Transactions With Officers and Directors. Except as set forth in the
Disclosure Letter, none of the officers or directors of the Company has entered
into any transaction with the Company or any Subsidiary that would be required
to be disclosed pursuant to Item 404(a) or (c) of Regulation S-K of the SEC.
 
(u) General Solicitation. Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Purchased
Securities. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.
 
(v) Registration Statement Matters. The Company meets the eligibility
requirements for use of a registration statement on Form SB-2 for the resale of
the Purchased Shares and sale of the Underlying Shares by the Purchasers.
Assuming the completion and timely delivery of the Registration Statement
Questionnaire (attached hereto as Appendix II) (the “Registration Statement
Questionnaire”) by each Purchaser to the Company, the Company is not aware of
any facts or circumstances that would prohibit or delay the preparation and
filing of a registration statement with respect to the Registrable Shares (as
defined below).
 
(w) Listing Matters. The Common Stock of the Company is listed on the Over The
Counter Bulletin Board (the “OTCBB”) under the ticker symbol “RGRP.” The
issuance and sale of the Purchased Securities under this Agreement does not
contravene the rules and regulations of the OTCBB.
 
(x) Investment Company. The Company and each of its Subsidiaries is not now, and
after the sale of the Purchased Securities under this Agreement and the
application of the net proceeds from the sale of the Purchased Securities
described in Section 1(b) herein will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
 
(y) No Integrated Offering. Neither the Company, nor any Affiliate of the
Company, nor any person acting on its or their behalf has, directly or
indirectly, engaged in any form of general solicitation or general advertising
with respect to any security or made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of the Purchased Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act which would cause
Regulation D or any other applicable exemption from registration under the
Securities Act to be unavailable, or would cause any applicable state securities
laws exemptions or any applicable stockholder approval provisions exemptions,
including, without limitation, under the rules and regulations of any national
securities exchange or automated quotation system on which any of the securities
of the Company are listed or designated to be unavailable, nor will the Company
take any action or steps that would cause the offering or issuance of the
Purchased Securities to be integrated with other offerings.


(z) Brokers. Except for Merriman Curhan Ford & Co. or any approved agents,
neither the Company nor any Subsidiary has any liability to pay any fees,
commissions or other similar compensation to any broker, finder, investment
banker, financial advisor or other similar person in connection with the
transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 
-10-

--------------------------------------------------------------------------------




(aa) Pensions; Benefits. (a) Neither the Company nor any subsidiary or ERISA
Affiliate maintains or contributes to any Plan other than those disclosed in the
Disclosure Schedule.


(i) The Company and each ERISA Affiliate is in compliance with ERISA and no
contributions required to be made by the Company or any ERISA Affiliate to any
pension plan are overdue.
 
(ii) No liability to the PBGC has been or is expected to be incurred by the
Company or any ERISA Affiliate with respect to any pension plan that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. No circumstance exists that constitutes grounds under
section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, any pension plan or trust created
thereunder, nor has the PBGC instituted any such proceeding.
 
(ii) Neither the Company nor any ERISA Affiliate has incurred or presently
expects to incur any withdrawal liability under Title IV of ERISA with respect
to any multiemployer plan. There have been no “reportable events” (as such term
is defined in section 4043 of ERISA) with respect to any multiemployer plan that
could result in the termination of such multiemployer plan and give rise to a
liability of the Company or any ERISA Affiliate in respect thereof. Neither the
Company or any subsidiary has incurred or does it expect to incur liability
under Sections 412 or 4971 of the Code; and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code has been determined by the Internal Revenue Service to be so
qualified and nothing has occurred, whether by action or by failure to act,
which could reasonably be expected to cause the loss of such qualification.
 
For purposes of this section 3(aa) “Code” means the Internal Revenue Code of
1986; “ERISA” means the Employee Retirement Income Security Act of 1974; “ERISA
Affiliate” means any person required to be aggregated with the Company or any
subsidiary of the Company under Sections 414(b), (c), (m) or (o) of the Code;
“PBGC” means the Pension Benefit Guaranty Corporation; and “Plan” means any
employee benefit plan, program or arrangement, whether oral or written,
maintained or contributed to by the Company, any subsidiary of the Company or
any ERISA Affiliate, or with respect to which the Company, any of its
Subsidiaries or any ERISA Affiliate may incur liability.


(bb) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under this Agreement and the Purchased
Warrants, including without limitation as a result of the Company’s issuance of
the Purchased Securities and the Purchasers’ ownership of the Purchased
Securities.
 
-11-

--------------------------------------------------------------------------------




(cc) Purchaser Representations. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.


(dd) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Purchased Securities hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The SEC Documents set forth as of the dates thereof
all outstanding secured and unsecured Indebtedness of the Company or any
subsidiary, or for which the Company or any subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any subsidiary is in default with respect to any
Indebtedness.


(ee) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company.


(ff) Acknowledgment Regarding Purchasers’ Purchase of Purchased Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Purchased Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
-12-

--------------------------------------------------------------------------------




(gg) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Purchased
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Purchased Securities or (iii) paid or agreed
to pay to any person any compensation for soliciting another to purchase any
other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent and any approved
broker-dealers in connection with the placement of the Purchased Securities.


(hh) Legend Removal. The Company agrees, upon a Purchaser’s reasonable request,
to reissue certificates representing any of the Purchased Shares and Underlying
Shares without the legend set forth in Section 4(j)(i) below: (i) while a
registration statement covering the resale of such securities is effective under
the Securities Act, (ii) following any sale of such securities pursuant to Rule
144 (assuming the transferor is not an affiliate of the Company), (iii) if such
Securities are eligible for sale under Rule 144(k) (to the extent that the
applicable Purchaser provides a certification or legal opinion to the Company to
that effect), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Commission). Following the
effective date of a registration statement, which includes the Purchased
Securities, or at such earlier time as a legend is no longer required for the
Purchased Shares and the Underlying Shares, the Company will, promptly following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such securities, deliver or cause to be
delivered to such Purchaser a certificate representing such securities that is
free from all restrictive legends. If requested by a Purchaser, certificates for
securities subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company (“DTC”).


(ii) Buy-In. If the Company shall fail for any reason or for no reason to issue
to the holder of the Securities within three (3) trading days after the
occurrence of any of Section 3(hh)(i) through (hh)(iv) above (the “Delivery
Date”) a certificate without such legend to the holder or to issue such
Securities to such holder by electronic delivery at the applicable balance
account at DTC, and if on or after such Delivery Date the Purchaser purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Purchaser of shares of Common Stock that the
Purchaser anticipated receiving from the Company without any restrictive legend
(a “Buy-In”), then the Company shall, within three (3) trading days after the
Purchaser’s request and in the Purchaser’s sole discretion, either (i) pay cash
to the Purchaser in an amount equal to the Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate shall terminate and such shares shall be cancelled, or
(ii) promptly honor its obligation to deliver to the Purchaser a certificate or
certificates representing such number of shares of Common Stock that would have
been issued if the Company timely complied with its obligations hereunder
(“Unlegended Shares”) and pay cash to the Purchaser in an amount equal to the
excess (if any) of the Buy-In Price over the aggregate Market Price of the
Unlegended Shares on the date the Company delivers the Unlegended Shares to the
Purchaser. For purposes of this clause (iv), “Market Price” means (i) if the
principal trading market for such securities is an exchange, the bid price per
share on the OTCBB or other trading market, (ii) if clause (i) is not
applicable, the bid price per share as set forth by Nasdaq or (iii) if clauses
(i) and (ii) are not applicable, the bid price per share as set forth in the
Pink Sheets.
 
-13-

--------------------------------------------------------------------------------




(jj) Equal Treatment of Purchasers. No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of this Agreement or the Purchased Warrants unless the same consideration is
also offered to all of the parties to such agreements. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.


4. Representations, Warranties and Certain Agreements of The Purchasers. Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, and agrees that:
 
(a) Organization, Good Standing and Qualification. The Purchaser has all
corporate, membership or partnership power and authority required to enter into
this Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby.
 
(b) Authorization. The execution of this Agreement has been duly authorized by
all necessary corporate, membership or partnership action on the part of the
Purchaser. This Agreement constitutes the Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (A) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (B) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
(c) Litigation. There is no Action pending to which such Purchaser is a party
that is reasonably likely to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.
 
(d) Purchase for Own Account. The Purchased Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the Securities Act, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws and as otherwise
contemplated by this Agreement. The Purchaser also represents that it has not
been formed for the specific purpose of acquiring the Purchased Securities.
 
-14-

--------------------------------------------------------------------------------


 
(e) Investment Experience. The Purchaser understands that the purchase of the
Purchased Securities involves substantial risk. The Purchaser has experience as
an investor in securities of companies and acknowledges that it can bear the
economic risk of its investment in the Purchased Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of this investment in the Purchased Securities
and protecting its own interests in connection with this investment.
 
(f) Accredited Investor Status. The Purchaser is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.
 
(g) Reliance Upon Purchaser’s Representations. The Purchaser understands that
the issuance and sale of the Purchased Securities to it will not be registered
under the Securities Act on the ground that such issuance and sale will be
exempt from registration under the Securities Act pursuant to Section 4(2)
thereof, and that the Company’s reliance on such exemption is based on each
Purchaser’s representations set forth herein.
 
(h) Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchased Securities and the
business, properties, prospects and financial condition of the Company and to
obtain any additional information requested and has received and considered all
information it deems relevant to make an informed decision to purchase the
Purchased Securities. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of such information and the Company’s representations
and warranties contained in this Agreement.
 
(i) Restricted Securities. The Purchaser understands that the Purchased
Securities have not been registered under the Securities Act and will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Purchased Securities unless (i) pursuant to an effective registration statement
under the Securities Act, (ii) such holder provides the Company with an opinion
of counsel, in form and substance reasonably acceptable to the Company, to the
effect that a sale, assignment or transfer of the Purchased Securities may be
made without registration under the Securities Act and the transferee agrees to
be bound by the terms and conditions of this Agreement, (iii) such holder
provides the Company with reasonable assurances (in the form of seller and
broker representation letters) that the Purchased Shares or the Underlying
Shares, as the case may be, can be sold pursuant to Rule 144 promulgated under
the Securities Act (“Rule 144”) or (iv) pursuant to Rule 144(k) promulgated
under the Securities Act following the applicable holding period.
Notwithstanding anything to the contrary contained in this Agreement, including
but not limited to in Section 5(d)(i) below, the Purchaser may transfer (without
restriction and without the need for an opinion of counsel) the Purchased Shares
or the Underlying Shares to its Affiliates (as defined below) provided that each
such Affiliate is an “accredited investor” under Regulation D, and such
Affiliate agrees to be bound by the terms and conditions of this Agreement and
shall have the rights of a Purchaser hereunder.
 
-15-

--------------------------------------------------------------------------------


 
For the purposes of this Agreement, an “Affiliate” of any specified Purchaser
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such specified Purchaser. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(j) Legends. 
 
(i) Purchased Shares and Underlying Shares. The Purchaser agrees that the
certificates for the Purchased Shares and Underlying Shares shall bear the
following legend and that the Purchaser will comply with the restrictions on
transfer set forth in such legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Purchased Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, such Purchaser
may transfer pledged or secured Purchased Securities to the pledgees or secured
parties. Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Purchased Securities may
reasonably request in connection with a pledge or transfer of the Purchased
Securities, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) under the Securities Act or other applicable provision of
the Securities Act to appropriately amend the list of selling stockholders
thereunder.
 
-16-

--------------------------------------------------------------------------------


 
In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement. The
appropriate portion of the legend and the stop transfer orders will be removed
promptly (but in no event later than three (3) business days) upon delivery to
the Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act. In addition, upon the declaration of the effectiveness
of the Registration Statement which includes the Purchased Securities, the
Company shall cause its counsel to deliver a blanket opinion (or separate
opinions if the transfer agent will not accept a blanket opinion) to its
transfer agent to cause the stock certificates evidencing the Purchased Shares
and Underlying Shares to be issued to the Purchasers free of any Securities Act
restrictive legends assuming compliance with the prospectus delivery
requirements, to the extent required by Rule 172 of the Securities Act. Each of
the Purchaser acknowledges and agrees that the Company will endeavor to remove
any Securities Act restrictive legends pursuant to this Section j(ii) upon the
representation contained herein that the Purchasers will comply with the
prospectus delivery requirements, to the extent required by Rule 172 of the
Securities Act.
 
(ii) Purchased Warrants. The Purchaser agrees that Purchased Warrants shall bear
the following legend:
 
“THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR WITH ANY STATE SECURITIES COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED
OF BY THE HOLDER IN THE ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE
UNDER THE SECURITIES ACT AND APPLICABLE STATE LAWS AND RULES, OR, UNLESS,
IMMEDIATELY PRIOR TO THE TIME SET FOR TRANSFER, SUCH TRANSFER MAY BE EFFECTED
WITHOUT VIOLATION OF THE SECURITIES ACT AND OTHER APPLICABLE STATE LAWS AND
RULES.”
 
(k) Questionnaires. The Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire and the Registration Statement Questionnaire for
use in preparation of the Registration Statement (as defined in Section 5(a)(ii)
below), and the answers to such questionnaires are true and correct as of the
date of this Agreement; provided, that the Purchasers shall be entitled to
update such information by providing written notice thereof to the Company
before the effective date of the Registration Statement.
 
(l) Prohibited Transactions.
 
(i) During the last thirty (30) days prior to the date hereof, neither such
Purchaser nor any Affiliate of such Purchaser, foreign or domestic, has,
directly or indirectly, effected or agreed to effect any “short sale” (as
defined in Rule 200 under Regulation SHO), whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock, borrowed or pre-borrowed any shares
of Common Stock, or granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock or otherwise sought to hedge its position in the Company’
securities (each, a “Prohibited Transaction”).
 
-17-

--------------------------------------------------------------------------------


 
(ii) Prior to the earliest to occur of (i) the termination of this Agreement,
(ii) the date the Registration Statement, as defined below, is declared
effective by the Securities and Exchange Commission or (iii) 90 days from the
Closing Date (120 days if the registration statement is reviewed by the SEC)
such Purchaser shall not, and shall cause its Affiliates not to, engage,
directly or indirectly, in (a) a Prohibited Transaction nor (b) any sale,
assignment, pledge, hypothecation, put, call, or other transfer of any of the
shares of Common Stock, warrants or other securities of the issuer acquired
hereunder.
 
5. Form D Filing; Registration; Compliance With The Securities Act.
 
(a) Form D Filing; Registration of the Purchased Shares and Underlying Shares;
Piggyback Registration. The Company hereby agrees that it shall:
 
(i) file in a timely manner a Form D relating to the sale of the Purchased
Securities under this Agreement, pursuant to Regulation D promulgated under the
Securities Act;
 
(ii) prepare and file with the SEC as soon as practicable, and in no event later
than 30 days following the Closing, a registration statement on Form SB-2 (the
“Registration Statement”), which shall contain (except if otherwise required
pursuant to written comments received from the SEC upon a review of such
Registration Statement) the “Plan of Distribution” attached hereto as Annex A,
to enable the offer and resale of all Purchased Shares and the sale of all
Underlying Shares (together with any shares of Common Stock issued as a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Purchased Shares or the Underlying Shares, or issued as liquidated damages
pursuant to Section 5(c), the “Registrable Shares”) by the Purchasers from time
to time on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act and use all reasonable best efforts to cause such Registration
Statement to be declared effective as promptly as possible after filing, but in
any event, within 90 days following the Closing Date or, in the event of a
review of the Registration Statement by the SEC, within 120 days following the
Closing Date, and to remain continuously effective until the earlier of (A) the
date on which all Registrable Shares purchased by the Purchasers pursuant to
this Agreement have been sold under the Registration Statement, or (B) the date
on which the Registrable Shares can be sold pursuant to Rule 144(k) promulgated
under the Securities Act (the “Registration Period”). If for any reason, the SEC
does not permit all Registrable Shares to be included in such Registration
Statement (such that the Registration Statement may be used for resales in a
manner that does not constitute, in the SEC’s view, an offering by the Company
and that permits the continuous resale at the market by the Purchasers
participating therein without being named therein as “underwriters”), then the
Company shall prepare and file with the SEC one or more separate Registration
Statements that meets such criteria with respect to any such Registrable Shares
not included in the previous Registration Statement. The Company will then use
its best efforts at the first opportunity that is permitted by the SEC, but in
no event later than the later of sixty (60) calendar days from the date
substantially all of the Registrable Securities registered under the
Registration Statement have been sold by the Purchasers or six (6) months from
the date the Registration Statement was declared effective, to register for
resale the Registrable Securities that have been excluded from being registered
(provided such Registration Statement meets the criteria set forth above). The
Company shall use all reasonable best efforts to cause any such Registration
Statement to be declared effective within 90 days following the filing thereof
or, in the event of a review of the registration statement by the SEC, within
120 days following the filing thereof, and to remain continuously effective for
the Registration Period. Notwithstanding anything contained herein to the
contrary, the Company may include up to 1,600,000 shares of its Common Stock
issuable in connection with the Company’s acquisition of Wurld Media, Inc.
 
-18-

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary contained in this Agreement, in the
event the SEC does not permit a Registration Statement to include all of the
Registrable Shares for the reasons set forth in the preceding paragraph, then
the Company shall (i) first, exclude the shares held by Wurld Media, Inc. and
(ii) second, reduce the number of Registrable Shares to be included in such
Registration Statement by all Purchasers until such time as the SEC shall so
permit such Registration Statement to become effective and be used for resales
in a manner that does not constitute an offering by the Company and that permits
the continuous resale at the market by the Purchasers
participating therein without being named therein as “underwriters.”  In making
such reduction, the Company shall reduce the number of shares to be included by
all Purchasers on a pro rata basis (based upon the number of Registrable
Securities otherwise required to be included for each Purchaser). Any reduction
of Registarble Shares pursuant to this paragraph will first reduce Warrant
Shares.
 
(iii) (A) prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
Prospectus (as defined below) used in connection therewith as may be necessary
to keep the Registration Statement effective at all times until the end of the
Registration Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Shares; and (B) respond as promptly as reasonably
possible, and in any event within thirty days, to any comments received from the
SEC with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide the Purchasers, upon their request, true
and complete copies of all correspondence from and to the SEC relating to the
Registration Statement (with all material, non-public information redacted from
such copies);
 
(iv) not less than two trading days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Purchasers copies of all such documents proposed to
be filed, which documents will be subject to the review of such Purchasers;
 
(v) furnish to the Purchasers with respect to the Registrable Shares registered
under the Registration Statement such reasonable number of copies of any
Prospectus (as defined below) in conformity with the requirements of the
Securities Act and such other documents as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Registrable Shares by the Purchasers;
 
-19-

--------------------------------------------------------------------------------


 
(vi) use its reasonable best efforts to file documents required of the Company
for normal blue sky clearance in states specified in writing by the Purchasers;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;
 
(vii) promptly notify the Purchasers simultaneously in writing, in no event more
than one (1) business day after the Registration Statement has been declared
effective;
 
(viii) promptly file with the SEC a request for acceleration in accordance with
Rule 461 promulgated under the Securities Act after the date that the Company is
notified (orally or in writing, whichever is earlier) by the SEC that a
Registration Statement will not be “reviewed,” or will not be subject to further
review, such that the Registration Statement shall be declared effective no
later than 5 trading days after such notification;
 
(ix) promptly notify the Purchasers in writing of the existence of any fact or
the happening of any event, during the Registration Period (but not as to the
substance of any such fact or event), that makes any statement of a material
fact made in the Registration Statement, the Prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading (provided, however, that no notice by the Company shall be required
pursuant to this subsection (vii) in the event that the Company
contemporaneously files a prospectus supplement or amendment to update the
Prospectus, which, in either case, contains the requisite information with
respect to such material event that results in such Registration Statement no
longer containing any such untrue or misleading statements);
 
(x) furnish to each Purchaser upon written request, from the date of this
Agreement until the end of the Registration Period, one copy of its periodic
reports filed with the SEC pursuant to the Exchange Act and the rules and
regulations promulgated thereunder; and
 
(xi) bear all expenses in connection with the procedures described in paragraphs
(i) through (viii) of this Section 5(a) and the registration of the Registrable
Shares pursuant to the Registration Statement other than fees and expenses, if
any, of legal counsel or other advisers to the Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchasers, if any;
provided, however, that the Company shall pay all reasonable fees and
disbursements of one counsel to the Purchasers.
 
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 5(a) with respect to Registrable Shares held by
a Purchaser that such Purchaser shall timely furnish to the Company a completed
Registration Statement Questionnaire on or before the fifth business day
following the Closing Date and such other written information regarding itself,
the Registrable Shares to be sold by such Purchaser, and the intended method of
disposition of the Registrable Shares as shall be required to effect the
registration of the Registrable Shares.
 
-20-

--------------------------------------------------------------------------------


 
(b) Piggyback Registration
 
(i) If during the Registration Period one or more Registration Statements
covering all Registrable Shares are not or cease to be effective and continue to
be not effective and during such time the Company proposes to register any of
its Common Stock under the Securities Act, whether as a result of an offering
for its own account or the account of others (but excluding any registrations to
be effected for Forms S-4 or S-8 or other applicable successor Forms) on a
Registration Statement that is to become effective prior to the expiration of
the Registration Period, the Company shall, each such time, give to the
Purchasers twenty (20) days’ prior written notice of its intent to do so, and
such notice shall describe the proposed registration and shall offer such
Purchasers the opportunity to include in such Registration Statement such number
of Purchased Shares and Underlying Shares as each such Purchaser may request.
Upon the written request of any Purchaser given to the Company within fifteen
(15) days after the receipt of any such notice by the Company, the Company shall
include in such Registration Statement all or part of the Purchased Shares and
Underlying Shares of such Purchaser, to the extent requested to be registered,
subject to clause (ii) below.


(ii) If a registration pursuant to this Section 5(b) involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Purchasers
to be included in such registration is likely to materially and adversely affect
the success of the offering or the price that would be received for any shares
of Common Stock included in such offering, then, notwithstanding anything in
this Section 5(b) to the contrary, the Company shall only be required to include
in such registration, to the extent of the number of shares of Common Stock
which the Company is so advised can be sold in such offering, (A) first, any
shares of Common Stock proposed to be included in such registration for the
account of the Company, and (B) second, the number of shares of Common Stock
requested to be included in such registration for the account of any
stockholders of the Company (including the Purchasers), pro rata among such
stockholders on the basis of the number of shares of Common Stock (including
Underlying Shares) that each of them has requested to be included in such
registration.


In connection with any offering involving an underwriting of shares, the Company
shall not be required under this Section 5(b) or otherwise to include the
Purchased Shares or Underlying Shares of any Purchaser therein unless such
Purchaser accepts and agrees to the terms of the underwriting, which shall be
reasonable and customary, as agreed upon between the Company and the
underwriters selected by the Company (which underwriters shall be reasonably
acceptable to the holders of a majority of the then outstanding Purchased
Securities.


(c) Liquidated Damages.
 
(i) Delay in Filing of Registration Statement. In the event that the
Registration Statement is not filed with the SEC within 30 days following the
Closing Date, or in the event any subsequent Registration Statement is not filed
within the time periods set forth in Section 5(a)(ii), the Company shall pay to
each Purchaser liquidated damages (in addition to the rights and remedies
available to each Purchaser under applicable law and this Agreement), in cash or
shares of Common Stock at the option of the Company, at a rate equal to one (1%)
percent per month (pro rata on a 30-day basis) of the total purchase price of
the Purchased Securities purchased by such Purchaser pursuant to this Agreement,
up to a maximum of ten (10%) percent of the total purchase price of the
Purchased Securities purchased by such Purchaser, until the Registration
Statement is filed with the SEC. Such liquidated damages shall be payable within
ten (10) days of the end of each one-month anniversary of the filing deadline
set forth in this section 5(c).
 
-21-

--------------------------------------------------------------------------------


 
(ii) Delay in Effectiveness of Registration Statement. In the event that a
Registration Statement covering all of the Registrable Shares is not declared
effective (i) within 90 days following the Closing Date (or 120 days following
the Closing Date in the event of a review of the Registration Statement by the
SEC), or (ii) within 5 trading days after the date the Company is notified
(orally or in writing, whichever is earlier) that such Registration Statement
will not be “reviewed” or will not be subject to further review, the Company
shall pay to each Purchaser liquidated damages (in addition to the rights and
remedies available to each Purchaser under applicable law and this Agreement),
in cash or shares of Common Stock at the option of the Company, at a rate equal
to one (1%) percent per month (pro rata on a 30-day basis) of the total purchase
price of the Purchased Securities purchased by such Purchaser pursuant to this
Agreement, up to a maximum, together with all payments made by the Company to
such Purchaser pursuant to Section 5(c)(i), of ten (10%) percent of the total
purchase price of the Purchased Securities purchased by such Purchaser, until
the Registration Statement is declared effective; provided however, if one or
more Registration Statements covering all Registrable Shares shall not be
effective on the date that is two years after the date of Closing the Company
shall pay to the Purchasers (in addition to the rights and remedies available to
each Purchaser under applicable law and this Agreement) pro rata in a single
payment on such date liquidated damages (in addition to the prior ten (10%)
percent of the total purchase price of the Purchase Securities) of eight (8%)
percent of the total purchase price of the Purchased Securities. Other than as
set forth in the proviso of the immediately preceding sentence, liquidated
damages shall be payable within ten (10) days of the end of each one month
anniversary of the effectiveness deadline set forth in this Section 5(c)(ii).
 
(iii) Lapse in Effectiveness of Registration Statement. In the event that one or
more Registration Statements covering all of the Registrable Shares is filed and
declared effective but, during the Registration Period, shall thereafter cease
to be effective or useable or the prospectus included in any such Registration
Statement (the “Prospectus”, as amended or supplemented by any prospectus
supplement and by all other amendments thereto and all material incorporated by
reference in such Prospectus) ceases to be usable, in either case, in connection
with resales of Registrable Shares, without such lapse being cured within ten
(10) business days (the “Cure Period”) by a post-effective amendment to such
Registration Statement or a supplement to the Prospectus or other action that
cures such lapse, then the Company shall pay to each Purchaser that at the time
of such lapse continues to hold Registrable Shares, liquidated damages (in
addition to the rights and remedies available to each Purchaser under applicable
law and this Agreement), in cash or shares of Common Stock at the option of the
Company, for the period from and including the first day following the
expiration of the Cure Period until, but excluding, the earlier of (A) the date
on which such failure is cured and (B) the date on which the Registration Period
expires, at a rate equal to one (1%) percent per month (pro rata on a 30-day
basis) of the total purchase price of the Purchased Securities purchased by such
Purchaser that are held by such Purchaser at the time of such lapse pursuant to
this Agreement up to a maximum of ten (10%) percent of the total purchase price
of the Purchased Securities purchased by such Purchaser. Such liquidated damages
shall be payable within ten (10) days of the end of each one month anniversary
of the expiration of the Cure Period.
 
-22-

--------------------------------------------------------------------------------


 
(iv) Strategic Investor. If at any time prior to the date on which the
Registration Statement has been declared effective the Company enters into an
agreement to issue equity securities to an investor that, in the reasonable,
good faith determination of the Company is a strategic investor the Company will
be granted a 30-day extension of the timeframes set forth in Sections 5(c)(i)
and 5(c)(ii) above, and no liquidated damages shall accrue during such 30-day
period.
 
(v) Payment of Liquidated Damages in Common Stock. If the Company elects to pay
liquidated damages, required by this Section 5(c) in shares of Common Stock,
such shares shall be issued at the then current market price at the time payment
becomes due.
 
(d) Transfer of Registrable Shares After Registration; Suspension.
 
(i) The Purchasers agree that they will not offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to either (A) the Registration Statement, (B)
Rule 144 of the Securities Act or another available exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in accordance with applicable state securities laws as evidenced by a legal
opinion of counsel to the transferor to such effect, the substance of which
shall be reasonably acceptable to the Company and that they will promptly notify
the Company of any changes in the information set forth in the Registration
Statement after it is prepared regarding the Purchaser or its plan of
distribution to the extent required by applicable law. The Company will prepare
and file any required prospectus supplement under Rule 424(b)(3) or
post-effective amendment under the Securities Act or other applicable provision
of the Securities Act to appropriately amend the list of selling stockholders or
the plan of distribution thereunder.
 
(ii) In addition to any suspension rights under paragraph (iii) below, if the
Company shall furnish to the Purchasers a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board of Directors of
the Company has made a good faith determination upon the advice of counsel (i)
that the continued use by the Purchasers of the Registration Statement for
purposes of effecting offers or sales of Purchased Shares and Underlying Shares
pursuant hereto would require, under the Securities Act, premature disclosure in
the Registration Statement (or the Prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company and (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction, then the Company may, on not more
than two occasions for not more than 30 days on each such occasion, suspend use
of the Prospectus, on written notice to each Purchaser (which notice will not
disclose the content of any material non-public information and will indicate
the date of the beginning and end of the intended period of suspension, if
known), in which case each Purchaser shall discontinue disposition of
Registrable Shares covered by the Registration Statement or Prospectus until
copies of a supplemented or amended Prospectus are distributed to the Purchasers
or until the Purchasers are advised in writing by the Company that sales of
Registrable Shares under the applicable Prospectus may be resumed and have
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in any such Prospectus. The suspension and
notice thereof described in this Section 5(d)(ii) shall be held in strictest
confidence and shall not be disclosed by the Purchasers.
 
-23-

--------------------------------------------------------------------------------


 
(iii) Subject to paragraph (iv) below, in the event of: (A) any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related prospectus or for additional information; (B)
the issuance by the SEC or any other federal or state governmental authority of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose; (C) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose; or (D) any
event or circumstance that necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, then the Company shall deliver a certificate in
writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing (which notice will not disclose the content of any material non-public
information and will indicate the date of the beginning and end of the intended
period of suspension, if known), and, upon receipt of such Suspension Notice,
the Purchasers will discontinue disposition of Registrable Shares covered by to
the Registration Statement or Prospectus (a “Suspension”) until the Purchasers’
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies of any additional
or supplemental filings that are incorporated or deemed incorporated by
reference in any such prospectus. In the event of any Suspension, the Company
will use its reasonable best efforts to cause the use of the Prospectus so
suspended to be resumed as soon as possible after delivery of a Suspension
Notice to the Purchasers.
 
(iv) Provided that a Suspension is not then in effect, the Purchasers may sell
Registrable Shares under the Registration Statement, provided that the selling
Purchaser arranges for delivery of a current Prospectus to the transferee of
such Registrable Shares to the extent such delivery is required by applicable
law.
 
-24-

--------------------------------------------------------------------------------


 
(e) Indemnification. For the purpose of this Section 5(e), the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5(a).
 
(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers and their affiliates and their respective
officers, directors, agents, employees, subsidiaries, partners, members,
investment advisors and controlling persons and each person, if any, who
controls any Purchaser within the meaning of the Securities Act, to the fullest
extent permitted by law, against any and all losses, claims, damages,
liabilities or expenses, joint or several, to which such Purchasers or such
controlling person may become subject, under the Securities Act, the Exchange
Act or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company, which consent shall not be
unreasonably withheld), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (A) any breach by the Company of any representations, warranties,
covenants or agreements of the Company contained in this Agreement or the
Purchased Warrants and (B) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them, in light
of the circumstances under which they were made, not misleading, and will
reimburse each Purchaser and each such controlling person for any reasonable
legal and other expenses as such reasonable expenses are incurred by such
Purchaser or such controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage,
liability, expense or action arises out of or is based upon (A) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment to or supplement of
the Registration Statement or Prospectus made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the
Purchaser expressly for use in the Registration Statement or the Prospectus, (B)
the failure of such Purchaser to comply with the covenants and agreements
contained in this Agreement respecting resale of the Purchased Shares or the
sale of the Underlying Shares or (C) any untrue statement or omission of a
material fact required to make such statement not misleading in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the
Purchaser before the pertinent sale or sales by the Purchaser.
 
(ii) Indemnification by the Purchaser. Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, its
directors, its officers who signed the Registration Statement and any
controlling persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser, which consent shall not be
unreasonably withheld) insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement to the
Registration Statement or Prospectus, or arise out of or are based upon the
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission was made
in the Registration
 
-25-

--------------------------------------------------------------------------------


 
Statement, the Prospectus, or any amendment or supplement thereto, in reliance
upon and in strict conformity with written information furnished to the Company
by or on behalf of such Purchaser expressly for use therein, and the Purchaser
will reimburse the Company, each of its directors, each of its officers who
signed the Registration Statement, and any controlling persons for any
reasonable legal and other expense incurred by the Company, its directors, its
officers who signed the Registration Statement, and any controlling persons, in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Purchaser shall not be liable for any such untrue statement or omission with
respect to which the Purchaser has delivered to the Company in writing a
correction before the occurrence of the event from which such loss was incurred.
Notwithstanding the provisions of this Section 5(e), the Purchaser shall not be
liable for any indemnification obligation under this Agreement in excess of the
aggregate amount of net proceeds received by the Purchaser from the sale of the
Registrable Shares pursuant to the Registration Statement.
 
(iii) Indemnification Procedure.
 
(A) Promptly after receipt by an indemnified party under this Section 5(e) of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 5(e), promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 5(e) or
otherwise, to the extent it is not prejudiced as a result of such failure.
 
(B) In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 5(e) for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:
 
-26-

--------------------------------------------------------------------------------


 
(I) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party, representing all of the indemnified parties who are parties
to such action); or
 
(II) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action against the
indemnified party,
 
in each of which cases the reasonable fees and expenses of counsel for the
indemnified party shall be at the expense of the indemnifying party.
 
(iv) Contribution. If the indemnification provided for in this Section 5(e) is
required by its terms but is for any reason held to be unavailable to, or is
otherwise insufficient to hold harmless, an indemnified party under this Section
5(e) with respect to any losses, claims, damages, liabilities or expenses
referred to in this Agreement, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to in this Agreement:
 
(A) in such proportion as is appropriate to reflect the relative faults of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations, or
 
(B) if the allocation provided by clause (A) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative faults referred to in clause (A) above but the relative benefits
received by the Company and the Purchaser from the sale of the Purchased
Securities.
 
The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount to which the consideration paid by such Purchaser to the Company pursuant
to this Agreement for the Purchased Securities purchased by such Purchaser that
were sold pursuant to the Registration Statement bears to the difference (the
“Difference”) between the amount such Purchaser paid for the Purchased
Securities that were sold pursuant to the Registration Statement and the amount
received by such Purchaser from such sale. The relative fault of the Company and
each Purchaser shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact or the inaccurate or the alleged
inaccurate material fact relates to information supplied by the Company or by
such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 5(e)(iii), any reasonable legal
or other fees or expenses incurred by such party in connection with
investigating or defending any such action or claim. The provisions set forth in
Section 5(e)(iii) with respect to the notice of the threat or commencement of
any threat or action shall apply if a claim for contribution is to be made under
this Section 5(e)(iv); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under Section 5(e)(iii) for purposes of indemnification. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 5(e)(iv) were determined solely by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
5(e)(iv), no Purchaser shall be required to contribute any amount in excess of
the amount by which the Difference exceeds the amount of any damages that such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 5(e)(iv) are several and not joint.
 
-27-

--------------------------------------------------------------------------------


 
(f) Rule 144 Information. For two years after the date of this Agreement, the
Company shall file in a timely manner all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder and shall take such further action to the extent required
to enable the Purchasers to sell the Purchased Shares and the Underlying Shares
pursuant to Rule 144 under the Securities Act (as such rule may be amended from
time to time).
 
6. Conditions to The Purchaser’s Obligations at the Closing.  The obligations of
the Purchasers under Section 1(b) of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True. Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
materiality qualification shall only apply to representations or warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing; provided, however, that if a representation and warranty is
made as of a specific date, it shall be true and correct in all material
respects only as of such date.
 
(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained all approvals, consents and qualifications
necessary to complete the purchase and sale described herein; provided, however,
that the Company may furnish to each Purchaser a facsimile copy of the warrant
representing the Purchased Warrants and the stock certificate representing the
Purchased Shares, with the original warrant and stock certificate held in trust
by counsel for the Company until delivery thereof on the next business day.
 
-28-

--------------------------------------------------------------------------------


 
(c) Compliance Certificate. The Company will have delivered to the Purchasers a
certificate signed on its behalf by its Chief Executive Officer or Chief
Financial Officer certifying that the conditions specified in Sections 6(a) and
6(b) hereof have been fulfilled.
 
(d) Agreement. The Company shall have executed and delivered to the Purchasers
this Agreement.
 
(e) Securities Exemptions. The offer and sale of the Purchased Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(f) No Suspension of Trading or Listing of Common Stock. The Common Stock of the
Company (i) shall be designated for quotation or listed on the OTCBB and (ii)
shall not have been suspended from trading on the OTCBB.
 
(g) Good Standing Certificates. The Company shall have delivered to the
Purchasers a certificate of the Secretary of State of the State of Delaware,
dated as of a date within ten days of the date of the Closing, with respect to
the good standing of the Company.
 
(h) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of the Company executed by the Company’s Secretary attaching and
certifying to the truth and correctness of (i) the Certificate of Incorporation,
(ii) the Bylaws and (iii) the resolutions adopted by the Company’s Board of
Directors in connection with the transactions contemplated by this Agreement.
 
(i) Opinion of Company Counsel. The Purchasers will have received an opinion on
behalf of the Company, dated as of the date of the Closing, from Sichenzia Ross
Friedman Ference LLP, counsel to the Company, in the form attached as Exhibit C.
 
(j) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(k) Other Actions. The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.
 
-29-

--------------------------------------------------------------------------------


 
7. Conditions to The Company’s Obligations at the Closing. The obligations of
the Company to the Purchasers under this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions:
 
(a) Representations and Warranties True. The representations and warranties of
the Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such materiality
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.
 
(b) Performance. The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c) Agreement. The Purchasers shall have executed and delivered to the Company
this Agreement (and Appendix I and Appendix II hereto).
 
(d) Securities Exemptions. The offer and sale of the Purchased Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(e) Payment of Purchase Price. The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Purchased Securities as specified in Section 1(b).
 
(f) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
8. Subsequent Financing; Right of Participation. During the period commencing on
the date of the Closing Date and ending on the date that is sixty (60) days
following the Closing Date, the Company covenants and agrees to promptly notify
in writing (a “Rights Notice”) the Purchasers of the terms and conditions of any
proposed financing by the Company of its Common Stock with a strategic investor
(a “Subsequent Financing”). The Rights Notice shall describe, the material terms
of the proposed Subsequent Financing, the proposed closing date of the
Subsequent Financing and a list of the proposed definitive documentation to be
entered into in connection therewith. The Rights Notice shall provide each
Purchaser an option (the “Rights Option”) during the three (3) trading days
following delivery of the Rights Notice (the “Option Period”) to purchase up to
its pro rata share of the number of Purchased Shares subscribed for hereunder,
together with the other Purchasers exercising the Rights Option, for up to fifty
percent (50%) of the amount of the securities being offered in such Subsequent
Financing on the same, absolute terms and conditions as contemplated by such
Subsequent Financing; provided, however, that no Purchaser shall be required to
comply with any non-monetary term or condition or otherwise provide any goods or
services provided by such strategic investor in any Subsequent
 
-30-

--------------------------------------------------------------------------------


 
Financing. If any Purchaser elects not to participate in such Subsequent
Financing, the other Purchasers may participate on a pro-rata basis so long as
such participation in the aggregate does not exceed fifty percent (50%) of the
total amount of the Subsequent Financing. For purposes of this Section, all
references to “pro rata” means, for any Purchaser electing to participate in
such Subsequent Financing, the percentage obtained by dividing (x) the total
number of Purchased Shares purchased by such Purchaser at the Closing by (y) the
total number of Purchased Shares purchased by all of the participating
Purchasers at the Closing. If the Company does not receive notice of exercise of
the Rights Option from any of the Purchasers within the Option Period, the
Company shall have the right to close the Subsequent Financing on the scheduled
closing date with the strategic partner (and, if applicable, with such
Purchasers as shall have exercised their Rights Option); provided that all of
the material terms and conditions of the closing are the same as those provided
to the Purchasers in the Rights Notice. If the closing of the proposed
Subsequent Financing does not occur within 60 days from the date the Rights
Notice is given, any closing of the contemplated Subsequent Financing or any
other Subsequent Financing shall be subject to all of the provisions of this
Section, including, without limitation, the delivery of a new Rights Notice.
 
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the date that is sixty (60) days following the Closing Date, the
Company covenants and agrees that it will not consummate a Subsequent Financing
with a strategic investor at a price that is less than the Per Unit Price.
 
9. MISCELLANEOUS.
 
(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchasers holding a majority of the total aggregate number of Purchased Shares
and Underlying Shares then outstanding (excluding any shares sold to the public
pursuant to Rule 144 or otherwise). Any Purchaser may assign its rights under
this Agreement to any person to whom the Purchaser assigns or transfers any
Purchased Securities, provided that such transferee agrees in writing to be
bound by the terms and provisions of this Agreement, and such transfer is in
compliance with the terms and provisions of this Agreement and permitted by
federal and state securities laws.
 
(b) Governing Law. This Agreement will be governed by and construed and enforced
under the internal laws of the State of New York, without reference to
principles of conflict of laws or choice of laws. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
-31-

--------------------------------------------------------------------------------


 
(c) Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 3 and 4 of this Agreement shall survive until
the second anniversary of the Closing Date.
 
(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
(e) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.
 
(f) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (A) if to a Purchaser, at such Purchaser’s
address or facsimile number set forth on such Purchaser’s signature page to this
Agreement, or at such address or facsimile number as such Purchaser may
designate by giving at least ten days’ advance written notice to the Company or
(B) if to the Company, to its address or facsimile number set forth below, or at
such other address or facsimile number as the Company may designate by giving at
least ten days’ advance written notice to the Purchaser. All such notices and
other communications shall be deemed given upon (I) receipt or refusal of
receipt, if delivered personally, (II) three days after being placed in the
mail, if mailed, or (III) confirmation of facsimile transfer, if faxed.
 
The address of the Company for the purpose of this Section 8(f) is as follows:
 
ROO Group, Inc.
228 East 45th Street, 8th Floor
New York, NY 10017
Tel: (646) 352-0260
Fax: (646) 619-4074
Attention: Robert Petty


with a copy to:


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10018
Tel: (212) 930-9700
Fax: (212) 930-9725
Attention: Richard A. Friedman, Esq.


(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding a majority of the total aggregate number of
Purchased Shares and Underlying Shares then outstanding (excluding any shares
sold to the public pursuant to Rule 144 or otherwise). Any amendment effected in
accordance with this Section 8(g) will be binding upon the Purchasers, the
Company and their respective successors and permitted assigns.
 
-32-

--------------------------------------------------------------------------------


 
(h) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.
 
(i) Entire Agreement. This Agreement, together with all exhibits and schedules
hereto and thereto, including, without limitation, the Purchased Warrants,
constitutes the entire agreement and understanding of the parties with respect
to the subject matter hereof and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties with respect to the subject matter hereof.
 
(j) No Additional Agreements. The Company does not have any written or oral
contract, agreement, arrangement or understanding with any Purchaser with
respect to the transactions contemplated by this Agreement other than as
expressly stated herein.
 
(k) Further Assurances. From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.
 
(l) Meaning of Include and Including. Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.
 
(m) Fees, Costs and Expenses. All fees, costs and expenses (including attorneys’
fees and expenses) incurred by any party hereto in connection with the
preparation, negotiation and execution of this Agreement and the exhibits and
schedules hereto and the consummation of the transactions contemplated hereby
and thereby shall be the sole and exclusive responsibility of such party. In
addition, the Company will pay the costs associated with any filings with, or
compliance with any of the requirements of any governmental authorities.
 
(n) 8-K Filing and Publicity; Standstill. On or before 8:30 a.m., eastern time,
on the first business day following the date of this Agreement, the Company
shall issue a press release describing the terms of the transactions
contemplated by this Agreement, but not including the names of the Purchasers or
the individual amounts of Purchased Securities purchased hereby without the
Purchaser’s consent. On or before 8:30 a.m., eastern time, on the second
business day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by this Agreement in the form required by the Exchange Act and attaching this
Agreement as an exhibit to such filing (the “8-K Filing”), but not including the
names of the Purchasers or the individual amounts of Purchased Securities
purchased hereby without the Purchaser’s consent. From and after the filing of
the 8-K Filing with the SEC, the Purchasers as a consequence of participating in
the transactions contemplated by this Agreement shall not be in possession of
any material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or agents
authorized to disclose such information, that is not disclosed in the 8-K
Filing. The Company shall not, and shall cause each of its subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Purchasers with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the filing of the 8-K
 
-33-

--------------------------------------------------------------------------------


 
Filing with the SEC without the consent of the Purchasers. If a Purchaser has,
or believes it has, received any such material, nonpublic information regarding
the Company or any of its subsidiaries prior to the Closing Date, it shall
provide the Company with written notice thereof and the Company shall within
five (5) business days thereafter, make public disclosure of such material,
nonpublic information if permitted under applicable law or without breach or
violation of any agreement, contract or other obligation of the Company unless
the Board of Directors of the Company shall determine that such disclosure would
reasonably be expected to result in a material and adverse effect on the Company
or its business, prospects, finances or properties. Except for such disclosure
as the Company is advised by counsel is required to be included in documents
filed with the SEC or otherwise required by law, the Company shall not use the
name of, or make reference to, any Purchaser or any of its Affiliates in any
press release or in any public manner (including any reports or filings made by
the Company under the Exchange Act) without such Purchaser's prior written
consent, which consent shall not be unreasonably withheld.
 
(o) Stock Splits, Dividends and other Similar Events. The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
the Company after the date hereof.
 
(p) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
(p) Several Liability; Advice. Each Purchaser agrees that no other Purchaser nor
the respective controlling persons, officers, directors, partners, agents or
employees of any other Purchaser shall be liable to such Purchaser for any
losses incurred by such Purchaser in connection with its investment in the
Company. Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation (including without limitation any other Purchaser), other
than the Company and its officers and directors (acting in their capacity as
representatives of the Company), in deciding to invest and in making its
investment in the Company. The Company acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and any advice given by any Purchaser
or any of its representatives in connection with this Agreement is merely
incidental to the Purchasers’ purchase of securities of the Company hereunder.


[Remainder of page intentionally left blank.]
 
* * *
 
 
-34-

--------------------------------------------------------------------------------



The parties hereto have executed this Agreement as of the date and year first
above written.

        Roo Group, Inc.  
   
   
    By:   /s/ Robert Petty  

--------------------------------------------------------------------------------

Robert Petty   Chief Executive Officer





[PURCHASER SIGNATURE PAGES TO FOLLOW]
 

--------------------------------------------------------------------------------




SIGNATURE PAGE TO
 
SECURITIES PURCHASE AGREEMENT
 
DATED AS OF MAY 4, 2007
 
BY AND AMONG
 
ROO GROUP, INC.
 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to ROO Group, Inc., the Securities
Purchase Agreement (the “Agreement”) to which this signature page is attached,
which Agreement and signature page, together with all counterparts of such
Agreement and signature pages of the other Purchasers named in such Agreement,
shall constitute one and the same document in accordance with the terms of such
Agreement.
 

    Number of Units:              Name of Purchaser              Signature:     
          By:                Title:                Address:                     
                          Telephone:                Fax:                Tax ID
Number:   

 

--------------------------------------------------------------------------------




EXHIBIT A
 
Schedule of Purchasers
 

--------------------------------------------------------------------------------



EXHIBIT B
 
Form Of Warrant
 

--------------------------------------------------------------------------------



EXHIBIT C
 
Disclosure Letter
 

--------------------------------------------------------------------------------



EXHIBIT D
 
Opinion of Company Counsel
 

--------------------------------------------------------------------------------




Annex A
 
Plan of Distribution
 
The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:
 

 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

 
·
privately negotiated transactions;

 

 
·
short sales;

 

 
·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

 
·
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 
·
a combination of any such methods of sale; and

 

 
·
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment or supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 

--------------------------------------------------------------------------------


 
Upon the Company being notified in writing by a Selling Stockholder that any
material agreement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required disclosing (i) the name of each such
Selling Stockholder and of the participating broker-dealer(s), (ii) the number
of shares involved, (iii) the price at which such shares of Common Stock were
sold, (iv) the commissions paid or discounts or concessions allowed to such
broker-dealers, where applicable, (v) if applicable, that such broker-dealer(s)
did not conduct any investigation to verify the information set out or
incorporated by reference in this prospectus, and (vi) other facts material to
the transaction. In addition, upon the Company being notified in writing by a
Selling Stockholder that a donee or pledgee intends to sell more than 500 shares
of Common Stock, a supplement to this prospectus will be filed if then required
in accordance with applicable securities laws.
 
The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The Selling Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this Prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
Prospectus (as supplemented or amended to reflect such transaction).
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, attributable to the sale of shares will be
borne by the Selling Stockholder. Each Selling Stockholder has represented and
warranted to the Company that it acquired the securities subject to this
registration statement in the ordinary course of such Selling Stockholder’s
business and, at the time of its purchase of such securities such Selling
Stockholder had no agreements or understandings, directly or indirectly, with
any person to distribute any such securities.
 
The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If the Selling Stockholders use this
prospectus for any sale of the Common Stock, they will be subject to the
prospectus delivery requirements of the Securities Act unless an exemption
therefrom is available. The Selling Stockholders will be responsible to comply
with the applicable provisions of the Securities Act and Exchange Act, and the
rules and regulations thereunder promulgated, including, without limitation, to
the extent applicable, Regulation M, as applicable to such Selling Stockholders
in connection with resales of their respective shares under this Registration
Statement.
 
In connection with sales of the shares of Common Stock or otherwise, the Selling
Stockholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of Common Stock in the course of
hedging in positions they assume. The Selling Stockholders may also sell shares
of Common Stock short and deliver shares of Common Stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The Selling Stockholders may also loan or
pledge shares of Common Stock to broker-dealers that in turn may sell such
shares.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares, but we will not receive any proceeds from the sale
of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act and state securities laws, relating to the
registration of the shares offered by this Prospectus.
 

--------------------------------------------------------------------------------



Appendix I
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Please provide us with the following information:
 

1. 
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
            2. 
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to item 1 above:
            3. 
The mailing address of the Registered Holder listed in response to item 1 above:
                                                            4. 
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
   

 

--------------------------------------------------------------------------------



Appendix II
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the preparation of the Registration Statement, please provide
us with the following information regarding the Purchaser.
 
A.
General Information

 
1. Please state your organization’s name exactly as it should appear in the
Registration Statement:_______________      
 
2. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates
other than as disclosed in the Prospectus included in the Registration
Statement?
 
¨ Yes ¨ No
 
If yes, please indicate the nature of any such relationships below:
 
B.
Securities Holdings

 
Please fill in all blanks in the following questions related to your beneficial
ownership of the Company’s capital stock. Generally, the term “beneficial
ownership” refers to any direct or indirect interest in the securities which
entitles you to any of the rights or benefits of ownership, even though you may
not be the holder of record of the securities. For example, securities held in
“street name” over which you exercise voting or investment power would be
considered beneficially owned by you. Other examples of indirect ownership
include ownership by a partnership in which you are a partner or by an estate or
trust of which you or any member of your immediate family is a beneficiary.
Ownership of securities held in the names of your spouse, minor children or
other relatives who live in the same household may be attributed to you.
 
Please note: If you have any reason to believe that any interest in securities
of the Company which you may have, however remote, is a beneficial interest,
please describe such interest. For purposes of responding to this questionnaire,
it is preferable to err on the side of inclusion rather than exclusion. Where
the SEC’s interpretation of beneficial ownership would require disclosure of
your interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.
 
1. As of May ___, 2007, I owned outright (including shares registered in my name
individually or jointly with others, shares held in the name of a bank, broker,
nominee, depository or in “street name” for my account), the following number of
shares of the Company’s capital stock: _________________.
 

--------------------------------------------------------------------------------


 
2. In addition to the number of shares I own outright as indicated by my answer
to question B(1), as of May ___, 2007, I had or shared voting power or
investment power, directly or indirectly, through a contract, arrangement,
understanding, relationship or otherwise, over the following number of shares of
the Company’s capital stock: _________________.
 
If the answer to this question B(2) was not “zero,” please complete the
following: with whom shared; and the nature of the relationship and any
underlying voting trust agreement, investment arrangement or the like:
 
Shared Voting Power:
 
Number of Shares
With Whom Shared
Nature of Relationship
                 

 
Shared Investment Power:
 
Number of Shares
With Whom Shared
Nature of Relationship
                 

 
As of July___, 2007, I will have the right to acquire ________ shares of the
Company’s capital stock pursuant to outstanding stock options issued under the
Company’s stock option plans and ______ shares pursuant to the exercise of
outstanding warrants (none, indicated by “0” above).
 
Options and Warrants
Class
Number of Shares
           

 

--------------------------------------------------------------------------------


 
(4) Please identify the natural person or persons who have voting and/or
investment control over the Company’s securities that you own, and state whether
such person(s) disclaims beneficial ownership of the securities. For example, if
you are a general partnership, please identify the general partners in the
partnership.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
C.
NASD Questions

 
1. Are you (i) a “member” of the National Association of Securities Dealers,
Inc. (the “NASD”), (ii) an “affiliate” of a member of the NASD, (iii) a “person
associated with a member” or an “associated person of a member” of the NASD or
(iv) an immediate family member of any of the foregoing persons? If yes, please
identify the member and describe such relationship (whether direct or indirect),
and please respond to Question Number 2 below; if no, please proceed directly to
Question Number 3.
_________________
1   NASD defines a “member” as any broker or dealer admitted to membership in
the NASD, or any officer or partner or branch manager of such a member, or any
person occupying a similar status or performing a similar function for such a
member.
 
2  The term “affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is in common control
with, the person specified. Persons who have acted or are acting on behalf of or
for the benefit of a person include, but are not necessarily limited to,
directors, officers, employees, agents, consultants and sales representatives.
The following should apply for purposes of the foregoing:
 
(i) a person should be presumed to control a Member if the person beneficially
owns 10 percent or more the outstanding voting securities of a Member which is a
corporation, or beneficially owns a partnership interest in 10 percent or more
of the distributable profits or losses of a Member which is a partnership;
 
(ii) a Member should be presumed to control a person if the Member and Persons
Associated With a Member beneficially own 10 percent or more of the outstanding
voting securities of a person which is a corporation, or beneficially own a
partnership interest in 10 percent or more of the distributable profits or
losses of a person which is a partnership;
 
(iii) a person should be presumed to be under common control with a Member if:
 
(1) the same person controls both the Member and another person by beneficially
owning 10 percent or more of the outstanding voting securities of a Member or
person which is a corporation, or by beneficially owning a partnership interest
in 10 percent or more of the distributable profits or losses of a Member or
person which is a partnership; or
 
(2) a person having the power to direct or cause the direction of the management
or policies of the Member or such person also has the power to direct or cause
the direction of the management or policies of the other entity in question.
 
3  The NASD defines a “person associated with a member” or an “associated person
of a member” as being every sole proprietor, partner, equity owner, officer,
director or branch manager of any member, or any natural person occupying a
similar status or performing similar functions, or any natural person engaged in
the investment banking or securities business who directly or indirectly
controls or is controlled by such member (for example, any employee), whether or
not any such person is registered or exempt from registration with the
NASD.4  Immediate family includes parents, mother-in-law, father-in-law, husband
or wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, or any other person who is supported, directly or
indirectly, to a material extent, by a person associated with a member of the
NASD or any other broker/dealer.
 

--------------------------------------------------------------------------------




Yes _____  No _____


Description:


2.  If you answered “yes” to Question Number 1, please furnish any information
as to whether any such member intends to participate in any capacity in the
public offering, including the details of such participation:


Description:


3. Are you or have you been an “underwriter or related person”5  The term
“underwriter or related person” includes underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons, including members of the immediate family of such persons.
or a person associated with an underwriter or related person, including, without
limitation, with respect to the proposed public offering? If yes, please
identify the underwriter or related person and describe such relationship
(whether direct or indirect).


Yes _____  No _____


Description:


4. If known, please describe in detail any underwriting compensations,
arrangements or dealings entered into during the previous twelve months, or
proposed to be consummated in the next twelve months, between (i) any
underwriter or related person, member of the NASD, affiliate of a member of the
NASD, person associated with a member or associated person of a member of the
NASD or any immediate family member thereof, on the one hand, and (ii) the
Company, or any director, officer or shareholder thereof, on the other hand,
which provides for the receipt of any item of value and/or the transfer of any
warrants, options or other securities from the Company to any such person (other
than the information relating to the arrangements with any investment firm or
underwriting organization which may participate in the proposed public
offering).
 
______________

    4 Immediate family includes parents, mother-in-law, father-in-law, husband
or wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, or any other person who is supported, directly or
indirectly, to a material extent, by a person associated with a member of the
NASD or any other broker/dealer.
 
    5 The term “underwriter or related person” includes underwriters,
underwriters’ counsel, financial consultants and advisors, finders, members of
the selling or distribution group, and any and all other persons associated with
or related to any of such persons, including members of the immediate family of
such persons.
 

--------------------------------------------------------------------------------


 
Description:


5. Have you purchased the securities in the ordinary course of business?


Yes _____  No _____
 
The answers to the foregoing questions are correctly stated to the best of my
information and belief. I shall advise the Company’s outside counsel promptly of
any changes in the foregoing information.
 

          (Print name of Selling Security Holder)                  (Signature) 
                    By:        (Name and title of signatory, if stockholder is
an entity)                  (Date) 

 

--------------------------------------------------------------------------------


 